This was an action in the Court of Appeals in which Emmet L. Savage, Superintendent of Insurance of Ohio, sought ouster of the Mercantile Security and Indemnity Association to test the legality of the business carried on by the defendant. It seems that the Association was operating or rather pretending to be, under 10199 to 10205 GC, commonly known as the “old horse thief sections.” These sections permit the organization of a society for the apprehension of horse thieves and other criminals and permit them to indemnify each other against loss; but the state claims they have no contemplation of the things that this company was pretending to do thereunder and the court so held.
The Court of Appeals held that doing an insurance business without being licensed so to do by the Ohio Insurance Department, the company was operating in violation of law; and accordingly a perpetual injunction was issued against their further transaction of business.